Citation Nr: 1747565	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral hip/abdominal disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's file was subsequently transferred to the RO in New Orleans, Louisiana.

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in New Orleans, Louisiana.  A transcript of the hearing is associated with the record.  The Board previously remanded this matter for development in January 2013, April 2016, and March 2017, and it now returns for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contended that he had a bilateral hip/abdominal disorder that began in service.  Specifically, during his August 2012 Board hearing, he testified that, while on active Army Reserves duty in February 1966, he woke up one day and was experiencing pain in his upper abdominal area, right below his rib cage.  He further testified that such pain had continued to the present time.    
Service treatment records (STRs) reflect that, in April 1965, the Veteran reported feeling left flank pain.  Additionally, his December 1963 Report of Medical History noted that the Veteran experienced an umbilical hernia, which was repaired when he was 3 years old.  

The Veteran's post-service private treatment records indicate that, in December 1994, he underwent a marlex repair of the right indirect inguinal hernia.  A January 2001 private treatment record notes an assessment of abdominal/lower pelvic discomfort of unclear etiology.  Additionally, the Veteran's post-service VA treatment records indicate that, in April 2009, an assessment of 12th rib costochondral pain on both sides, and it was noted that he was scheduled for a left hernia repair the following month.  Records suggest that such was ultimately performed in approximately 2009/2010.  A December 2013 VA treatment record notes an assessment of irritable bowel syndrome (IBS).  A July 2014 VA treatment record reveals an assessment of diverticulosis.  Such record further reveals the Veteran's complaint of ongoing chronic pain for many years on both sides of his lower abdomen.  A November 2014 VA treatment record notes an assessment of a 10-year history of mild chronic bilateral abdominal pain of unknown etiology, unlikely associated with degenerative joint disease. 

In August 2013, pursuant to the January 2013 Board remand, the Veteran underwent VA examinations (hips and hernias) to determine the nature and etiology of his claimed bilateral hip/abdominal disorder.  With respect to the Veteran's hips, the VA examiner found that such were normal and did not render a diagnosis.  With respect to the Veteran's hernias, the VA examiner found that he did not have a current hernia present.  Here, the examiner noted that the Veteran had a right inguinal hernia repaired in 1994, and a left hernia repaired in 2010.  The examiner further noted that the Veteran's right inguinal hernia occurred and was repaired in service, and his left hernia occurred after service.  The examiner further found that there was no clear evidence that either of the Veteran's hernias pre-existed service; his left hernia was not caused/aggravated/affected by service; both hernias were successfully repaired; and he had no symptoms related to either hernia.  

In September 2013, an addendum opinion was obtained as the Veteran's STRs did not show that he was treated for a right inguinal hernia in service.  In this regard, the September 2013 VA examiner clarified that the Veteran had a right inguinal repair in 1994 at Mercy/Baptist Hospital and a left inguinal repair at Tulane Hospital in approximately 2010.  The examiner noted that the August 2013 VA hernia examiner reported that the Veteran complained of mild tenderness with direct palpation over both abdominal/flank areas, and the only regional pain for which the Veteran was evaluated for in service was left flank pain.  The examiner concluded that the etiology of the Veteran's bilateral lateral abdominal discomfort remained undetermined.  

Pursuant to the April 2016 Board remand, the Veteran underwent a second VA examination in July 2016 with respect to his hips and thighs.  In this regard, the Board determined that a new VA examination and opinion was necessary so as to attempt to diagnose the Veteran's abdominal complaints and address whether the flank pain noted at the August 2013 VA examination was related to the flank pain noted in the Veteran's April 1965 STR.  In July 2016, the VA examiner found that there was no evidence to suggest that the Veteran's current flank or abdominal pain was related to his hips.  As rationale for the opinion, the examiner noted the Veteran's complaints of anterior hip pain, but found that his pain was not from the hip joints, and X-rays and computerized tomography (CT) scans of his hip joints were normal.  Rather, the examiner explained that the Veteran's pain was in his abdomen just below the rib cage.  The examiner acknowledged the Veteran's prior history of a hernia repair at age 3, a right inguinal repair in 1994, and a left inguinal repair in approximately 2009/2010.  In this regard, the examiner observed that the August 2013 VA examiner did not believe that the Veteran's complaints of abdominal pain were related to his prior hernia repairs.  The examiner further  observed that the August 2013 VA examination of the Veteran's hips revealed normal hip joints and a finding that his lower abdominal pain was not related to his hip joints.  

However, the March 2017 Board remand found that an addendum opinion was necessary to decide the claim on appeal.  Specifically, the Board indicated that the July 2016 VA opinion did not provide a diagnosis to explain the Veteran's bilateral hip/abdominal pain, and no reason was given as to why such a diagnosis could not be given.  The Board further indicated that the July 2016 VA examiner failed to offer an opinion as to whether the Veteran's abdominal disorder had its onset in, or was otherwise related to, his military service, to include consideration of the flank pain noted in the August 2013 VA examination and his April 1965 STR, as directed by the April 2016 Board remand.  

Accordingly, an addendum opinion was rendered in April 2017 by the July 2016 VA examiner.  At this time, the examiner reported that the source of the Veteran's abdominal pain did not have a hip joint or orthopedic origin.  The examiner further reported that there were normal studies with regards to the Veteran's hip joints, and a normal clinical examination of the same.  The examiner determined that the origin of the Veteran's abdominal pain would be better assessed by a general medical/internal medicine provider as he was from a strictly orthopedic background and could not say definitively why or where the Veteran's abdominal pain originated.  

Subsequently, in July 2017, an addendum opinion was obtained as the April 2017 VA examiner indicated that the origin of the Veteran's abdominal pain would be better assessed by a general medical/internal medical provider.  In this regard, the July 2017 VA examiner reported that the Veteran had multiple physical examinations, multiple CT scans, and an MRI to evaluate his subjective abdominal pain complaints.  The examiner further reported that the physical examinations had failed to elicit an objective abnormality or pain response.  The examiner indicated that the radiologic studies had not discovered any findings that resulted in a diagnosis or cause of the Veteran's subjective discomfort.  The examiner further indicated that the discomfort as reported by the Veteran during a 2001 evaluation was only present when he "la[id] down" and was not elicited during the lifting required by his mail handler job at the time.  Additionally, the examiner reported that the evaluation for the Veteran's left flank pain complaint during his military service only found a discrepancy in his right and left kidney size, but no cause or diagnosis.   Here, the examiner further reported that such a diagnosis could not be determined because of normal physical examination findings along with a normal diagnostic test.  The examiner concluded that there was no current "disability" that could be related to either the August 2013 flank pain during the VA examination or the April 1965 STR identified pain.  The examiner further concluded that the Veteran's pain appeared subjective in nature and without abnormal physical or radiologic findings. 

While the foregoing opinions adequately address whether the Veteran has a current diagnosis of a bilateral hip disorder, and whether his abdominal pain is related to his previously repaired hernias, to include whether such are then related to his military service, the Board finds that an addendum opinion is necessary in order to ascertain whether the Veteran's abdominal pain is related to his diagnosed gastrointestinal disorders, to include IBS and/or diverticulosis and, if so, whether such, in turn, are related to his military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record to the VA examiner who offered the July 2017 opinion regarding the nature of the Veteran's abdominal pain.  The record and a copy of this Remand must be made available to the examiner.  If the July 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to include the December 2013 diagnosis of IBS and the July 2014 diagnosis of diverticulosis, the examiner should provide a diagnosis regarding the Veteran's abdominal pain.  If he or she cannot do so, the examiner should explain the inability to provide a diagnosis, identifying precisely what facts could not be determined. In particular, he/she should comment on whether a diagnosis could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite diagnosis can be obtained.)  

In this regard, if the examiner finds that the Veteran's abdominal pain cannot be attributed to a diagnosis, he/she should explain why it is not related to his IBS and/or diverticulosis.

(B) For each diagnosed abdominal disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) related to the Veteran's military service, to include his in-service complaint of  left flank pain in April 1965, and complaint of mild tenderness with direct palpation over both abdominal/flank areas in August 2013.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




